      Case 4:20-cv-00447-ALM Document 1 Filed 06/01/20 Page 1 of 4 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


BRIAN HUDDLESTON,

            Plaintiff,

vs.
                                                      Case No. 4:20-cv-447
FEDERAL BUREAU OF
INVESTIATION,

           Defendant



                                 ORIGINAL COMPLAINT

         Plaintiff Brian Huddleston (“Plaintiff”) brings this action against the Federal

Bureau of Investigation (“FBI”) to compel compliance with the Freedom of Information

Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, the Plaintiff alleges as follows:

                                   Jurisdiction and Venue

         1. This Court has jurisdiction under 5 U.S.C. § 552 (a)(4)(B) and 28 U.S.C. §

1331.

         2. Venue is proper in this district because the Plaintiff resides in Collin County,

Texas.

                                            Parties

         3. Plaintiff Brian Huddleston is a resident of the City of Wylie in Collin County,

Texas.




                                              -1-
  Case 4:20-cv-00447-ALM Document 1 Filed 06/01/20 Page 2 of 4 PageID #: 2



      4. Defendant FBI is an agency of the United States Government. It has

possession, custody, and control of records to which Plaintiff seeks access. Defendant is

headquartered at 935 Pennsylvania Avenue, NW, Washington, D.C. 20535-0001.

                                   Statement of Facts

      5. On April 9, 2020, the Plaintiff submitted a FOIA request to the FBI via

facsimile. A true and correct copy of that FOIA request is attached as Exhibit 1 and

incorporated herein by reference. The Plaintiff requested the opportunity to view the

following:

       All data, documents, records, or communications (electronic or otherwise) created
       or obtained since January 1, 2016 that discuss or reference Seth Rich or Aaron
       Rich. This would include, but is not limited to, all data, documents, records, or
       communications in the Washington Field Office, Computer Analysis Response
       Team (“CART”), and any other “cyber” unit within the FBI.

       All data, documents, records, or communications regarding any person or entity’s
       attempt to hack into Seth Rich’s electronic or internet accounts (e.g., email) after
       his death.

       All data downloaded from all electronic devices that belonged to Seth Rich as well
       as all data, documents, records or communications indicating how the devices
       were obtained and who was responsible for downloading the information.

       All data, documents, communications, records or other evidence indicating
       whether Seth Rich, Aaron Rich, or any other person or persons were involved in
       transferring data from the Democratic National Committee to Wikileaks in 2016,
       either directly or through intermediaries. This request includes, but is not limited
       to, any reports from CrowdStrike, Inc. that were obtained by the FBI while
       assisting Special Counsel Robert Mueller’s investigation.

       All documents, communications, records or other evidence reflecting orders or
       directions (whether formal or informal) for the handling of any evidence
       pertaining to Seth Rich's or Aaron Rich's involvement in transferring data from the
       Democratic National Committee to Wikileaks.




                                           -2-
  Case 4:20-cv-00447-ALM Document 1 Filed 06/01/20 Page 3 of 4 PageID #: 3



       All documents, records, or communications exchanged with any other government
       agencies (or representatives of such agencies) since January 1, 2016 regarding (1)
       Seth Rich's murder or (2) Seth Rich's or Aaron Rich's involvement in transferring
       data from the Democratic National Committee to Wikileaks.

       All recordings, transcripts, or notes (e.g., FD-302 forms) reflecting any interviews
       of Aaron Rich, Deborah Sines or any other witness regarding (1) the death of Seth
       Rich, (2) the transfer of data from the Democratic National Committee to
       Wikileaks, or (3) any attempt to hack into electronic or internet accounts (e.g.,
       email) belonging to Seth Rich.

       All data, documents, records or communications obtained or produced by the
       FBI's Computer Analysis and Response Team (“CART”) or any other FBI cyber
       unit regarding Seth Rich and/or Aaron Rich.

       All data, documents, records or communications (including texts or emails) that
       reflect any meetings or communications from July 10, 2016 until July 10, 2017
       between former FBI Deputy Director Andrew McCabe and any and all of the
       following: (1) Seymour Myron "Sy" Hersh (born on or about April 8, 1937); (2)
       Washington, D.C. Mayor Muriel Bowser; and/or (3) former Democratic National
       Committee Interim Chairwoman Donna Brazile.

As of this filing, the FBI has not responded to the Plaintiff’s FOIA request in any way.

                                         Count 1

                          (Violation of FOIA, 5 U.S.C. § 552)

       6. All prior paragraphs are incorporated herein by reference.

       7. The Plaintiff is being irreparably harmed by the Defendants' violations of

FOIA, and the Plaintiff will continue to be irreparably harmed unless the Defendants are

compelled to comply with FOIA.

                                   Request for Relief

       8.   The Plaintiff respectfully requests that the Court: (1) order the Defendant to

conduct a search for any and all records responsive to the Plaintiff's FOIA requests and




                                           -3-
  Case 4:20-cv-00447-ALM Document 1 Filed 06/01/20 Page 4 of 4 PageID #: 4



demonstrate that they employed search methods reasonably likely to lead to the discovery

of records responsive to the Plaintiff's FOIA request; (2) order the Defendant to produce,

by a date certain, any and all non-exempt records responsive to the Plaintiff's FOIA

requests and a Vaughn index of any responsive records withheld under claim of

exemption; (3) enjoin the Defendant from continuing to withhold any and all non-exempt

records responsive to the Plaintiff's FOIA requests; (4) grant the Plaintiff an award of

litigation costs reasonably incurred in this action pursuant to 5 U.S.C. §552(a)(4)(E); and

(5) grant the Plaintiff such other relief as the Court deems just and proper.



                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Counsel for Plaintiff Brian Huddleston




                                            -4-
